Exhibit 10.5

 

Shanghai Legang Supply Chain Co., Ltd.

Annual Product Supply Contract

 

Term: Year 2015

Purchaser: Changshu Huaye Steel Strip Co., Ltd.

Supplier: Shanghai Legang Supply Chain Management Ltd.

 

Contract No.: SHLG20141234

Contract Date: 2014-12-10

Place Signed: Shanghai

 

Product Hot Rolled/ Full Hard Specification/Amount /Unit Price Subject to
monthly contract and actual delivery amount Supplier Shanghai Legang Supply
Chain Co., Ltd. Address   Purchaser Changshu Huaye Steel Strip Co., Ltd. Address
Dongbang Town, Changshu  City

Supplier Schedule:

1. The purchaser intends to purchase steel coils in an amount of approximately
40,000 metric tons in the year of 2015 from the supplier and the main products
are full hard coils.

2. The purchaser shall inform the supplier details of order in advance and enter
into supplemental contracts. The specifications of products should be set forth
in the supplemental contracts.

3. Payment: prepayment by the purchaser

 

Note:

1. The tonnage mentioned above is an estimated amount;

2. No delivery is required for remaining amount of products not enough for one
car;

3. Notice by facsimile is valid;

4. Thickness variation: Lower variation 0.22mm, width variation: positive
variation 0-3;

5. Packaging standard: the supply and recycling of the packaging materials shall
be determined by the supplier;

6. Acceptance and claim period: acceptance is subject to product specifications
set forth in monthly contracts. The purchaser shall notify the supplier about
any issue of the products in writing within two months of delivery.

7. Other terms or unspecified provisions shall be set forth through negotiations
between parties;

8. The supplier is not liable for the failure to timely deliver the products due
to reasons of maintenance or limitation of transportation capacity. Parties
shall mutually determine a new delivery time.

9. The disputes shall be submitted to the jurisdiction of the court where the
supplier is located.

The Supplier Signed (Contract Seal of the Supplier) The Purchaser Signed
(Contract Seal of the Purchaser) Place of Signed   Place of Contract Performance
           

 



 

